Case 19-33545-sgj7 Doc 206-1 Filed 07/23/20          Entered 07/23/20 15:55:40        Page 1 of 18




                                 DRAFT - July 23, 2020 – CHP v4



 [General Comment from McMoRan: Please note that the Stipulation and Agreed Order fails to
 identify Lease OCS-G 26064, Ship Shoal Block 144 (SS 144) as being a “GOM Obligation” that
 would be addressed under this agreement. Our understanding of the turnkey bid is that it,
 likewise, does not include decommissioning obligations for OCS-G 26064, Ship Shoal Block
 144 (SS 144) but does include decommissioning with respect to RUE OCS-G 30290 and ROW
 OCS-G 28745, which both pertain to SS 144. Nonetheless, the Order issued by BSEE
 specifically references Hoactzin’s default on its obligation to decommission terminated Lease
 OCS-G 26064 and orders the parties to decommission terminated Lease OCS-G 26064, Ship
 Shoal Block 144 (SS 144). McMoRan Oil & Gas is in communications with BSEE and is
 seeking clarification on this issue. McMoRan’s consent to this agreement is, nonetheless, subject
 to verifying that all decommissioning obligations relating to OCS-G 26064, Ship Shoal Block
 144 (SS 144) are addressed.]

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 _______________________________________
                                                     §
 In re:                                              §        Chapter 7
                                                     §
 HOACTZIN PARTNERS, L.P.,                            §        Case No. 19-33545-sgj
                                                     §
             Debtor.                                 §
 ________________________________________            §

                            STIPULATION AND AGREED ORDER

          Anne Burns, Chapter 7 Trustee (“Trustee”) of Hoactzin Partners, L.P. (“Debtor”) in the

 above Chapter 7 case (“Chapter 7 Case”) and Lexon Insurance Company, Inc. (“Surety”),

 Fieldwood Energy, LLC, Omimex Petroleum, Inc., Continental Land & Fur Co., Inc.,

 Ridgewood Energy Corporation, McMoran Oil & Gas LLC, White Oak Resources VI, LLC,

 Exxon Mobil Corporation (“Working Interest Owners”) (and together with Surety, (“Paying

 Entities”)) and Peter Salas as Principal of the Debtor and Indemnitor of Lexon Insurance Group,




                                        Exhibit A to Motion
                                           Page 1 of 18
Case 19-33545-sgj7 Doc 206-1 Filed 07/23/20           Entered 07/23/20 15:55:40         Page 2 of 18




 Inc. (“Principal” and together with Trustee, Surety and Working Interest Owners (“Parties”)),

 hereby enter into this Stipulation and Agreed Order (“Stipulation and Agreed Order”).

        The Parties Stipulate and Agree as follows:

        WHEREAS, on October 26, 2019, the Debtor filed a Voluntary Petition for relief under

 Chapter 11 of Title XI of the United States Code (“Bankruptcy Code”) in the United States

 Bankruptcy Court for the Northern District of Texas (“Court”);

        WHEREAS, on February 12, 2020, the Chapter 11 case was converted to a Chapter 7

 case and Anne Burns was appointed as Chapter 7 Trustee;

        WHEREAS, the Parties agree that the Court has jurisdiction over this Stipulation and

 Agreed Order pursuant to 28 U.S.C §1334; that this matter is a core proceeding within the

 meaning of 28 U.S.C. §157(b)(2); and that venue of the Chapter 7 Case and related proceedings

 is proper in this district pursuant to 28 U.S.C. §§1408 and 1409;

        WHEREAS, the Parties confirm consent pursuant to Bankruptcy Rule 7008 to the entry

 of this Stipulation and Agreed Order by the Court to the extent that it is later determined that the

 Court, absent consent of the Parties, cannot enter final Orders on Judgments in connection

 herewith consistent with Article III of the United States Constitution;

        WHEREAS, the Parties have subsequently engaged in good faith, arms-length

 negotiations which resulted in the Stipulation and Agreed Order;

        WHEREAS, the Debtor and, while the case remains open, its Trustee has the duty

 pursuant to 28 U.S.C. §959(b) to comply with state and federal laws, including the plugging and

 abandonment and decommissioning requirements regulated by the United States Department of

 the Interior under the following leases, Right-Of-Use Easements, and Right-of-Way:




                                         Exhibit A to Motion
                                            Page 2 of 18
Case 19-33545-sgj7 Doc 206-1 Filed 07/23/20           Entered 07/23/20 15:55:40      Page 3 of 18




                     Property Type & No.                      Block/Area

                Lease OCS-G 25007                Block 62, West Delta Area

                Lease OCS-G 06168                Block 196, High Island Area

                Lease OCS-G 34831                Block 145, Ship Shoal Area

                Lease OCS-G 11984                Block 159 Ship Shoal Area 1

                RUE OCS-G 30307                  Block 176, High Island Area

                RUE OCS-G 30290                  Block 176, High Island Area

                RUE OCS-G 30275                  Block 144, Ship Shoal Area 2

                ROW OCS-G 29226                  Block 176, High Island Area

                ROW OCS-G 26945                  Block 176, High Island Area

                ROW OCS-G 28745                  Block 144, Ship Shoal Area


 hereinafter each referred to individually as a “GOM Obligation” and collectively as the “GOM

 Obligations”;

           WHEREAS, on June 4, 2020, the United States Department of the Interior, through its

 regulatory bodies of BSEE and BOEM served its determination that the Debtor failed to comply

 with the requirements of the GOM Obligations to perform decommissioning obligations

 (“Claims”) within one year, and ordered the forfeiture of the bonds the Debtor obtained from

 Surety, unless the Debtor or its Surety can demonstrate in writing within fourteen (14) days that

 it will bring the GOM Obligations into compliance;




 1
     “SS 159”
 2
     “SS 144”



                                        Exhibit A to Motion
                                           Page 3 of 18
Case 19-33545-sgj7 Doc 206-1 Filed 07/23/20        Entered 07/23/20 15:55:40     Page 4 of 18




        WHEREAS, the Working Interest Owners and the United States Department of the

 Interior understand that the GOM Obligations listed above constitute the entire scope of the

 Debtor’s decommissioning obligations;

        WHEREAS, Trustee has been negotiating with various decommissioning vendors and the

 Parties to obtain an agreed Turnkey Contract to complete the necessary plugging and

 abandonment and decommissioning of all of the Debtor’s GOM Obligations with an agreed

 payment schedule to be voluntarily paid to the Trustee by the Surety, the Working Interest

 Owners, and Peter Salas;

        WHEREAS, the agreed payment allocation schedule is attached hereto as Exhibit A;

        WHEREAS, once fully funded, the Trustee will administer, oversee, and pay the cost of

 the plugging and abandonment and decommissioning of the GOM Obligations as follows:

        A. As advised by her counsel and Court-approved professionals, the Trustee will pay in

           the ordinary course as the work is completed by Chet Morrison Contractors, LLC

           (“Morrison”) up to the Morrison Base Bid Amount totaling $7,648,496.00;

        B. In addition to the Morrison Base Bid Amount, the Parties have agreed, subject to

           paragraph 6 below, to include in the total funding to the Trustee a 25% Contingency

           Reserve to cover necessary and required contingent work beyond the Morrison base

           scope of work and above the Morrison Base Bid Amount (the “Contingency

           Reserve”).   In order for the Trustee to pay Morrison for any costs from the

           Contingency Reserve, Morrison must (1) deliver such request to the Trustee in

           writing (a “Contingency Reserve Request”), (2) Petrostream must approve the

           Contincency Reserve Request as outside the Morrison Base Bid Amount, and (3)

           Petrostream must distribute the Contingency Reserve Request (along with




                                      Exhibit A to Motion
                                         Page 4 of 18
Case 19-33545-sgj7 Doc 206-1 Filed 07/23/20         Entered 07/23/20 15:55:40     Page 5 of 18




          Petrostream’s written approval) for notice purposes only to each Paying Entity on the

          applicable GOM Obligation via email to the parties identified in the annexed Notice

          Parties List;

       C. Subject to and in accordance with paragraph 6 below, the balance of the Contingency

          Reserve, as related to each GOM Obligation, at the successful completion of the work

          related to such GOM Obligation will be redistributed to the Paying Entities by the

          Trustee in proportion to and taking into account how any Contingency Reserve funds

          were applied to such GOM Obligation;

       D. Subject to and in accordance with paragraph 7 below, in addition to the Morrison

          Base Bid Amount and the Contingency Reserve, the Parties have agreed to include in

          the total funding to the Trustee amounts to cover administrative expenses, including

          Petrostream, LP’s fees and expenses (collectively, the “Administrative Costs Fund”);

       E. Subject to and in accordance with paragraph 7 below, any remaining balance of the

          Administrative Costs Fund at the successful completion of all work, and upon

          payment by the Trustee of all fees and expenses approved by the Court, will be

          redistributed pro rata to the Paying Entities by the Trustee;

       F. Subject to paragraphs 6 and 7 below, the Trustee shall notify all the Paying Entities

          (10) ten days in advance before she returns any funds to any Paying Entities in order

          to give the Paying Entities the opportunity to review such proposed return payments;

       G. Any dispute by Morrison, the Trustee, or the Paying Entities concerning the amount

          and/or nature of any payments under this Stipulation shall be submitted as a

          Bankruptcy Rule 9014 Contested Matter to be finally resolved by the Court upon at

          least 21 days’ notice.




                                       Exhibit A to Motion
                                          Page 5 of 18
Case 19-33545-sgj7 Doc 206-1 Filed 07/23/20           Entered 07/23/20 15:55:40        Page 6 of 18




        WHEREAS, the Parties have agreed, subject to approval of the Court, each of the Paying

 Entities associated with each GOM Obligation shall receive a full and complete release of any

 liability from the Trustee, the estate and all other potential creditors (not including the United

 States and specifically the Department of the Interior) in any way related to the Claims related to

 or arising out of such satisfied GOM Obligation as provided herein;

        WHEREAS, the Parties now desire to enter into this Stipulation and Agreed Order solely

 on the terms and conditions set forth herein;

        WHEREAS, the undersigned hereby represent and warrant that they have full authority to

 execute the Stipulation and Agreed Order on behalf of the respective parties, and the respective

 parties have full knowledge of and have consented to, this Stipulation and Agreed Order;

        NOW, THEREFORE, IT IS STIPULATED AND AGREED BY THE PARTIES

 AND HEREBY ORDERED THAT:

        1.      The foregoing recitals are hereby incorporated by reference into this Stipulation

 and Agreed Order as if set forth at length herein.

        2.      The Paying Entities shall each pay to the Trustee, within ten (10) days of the entry

 by the Court of this Stipulation and Agreed Order, the agreed upon allocated payment in full for

 such Paying Entity as shown on the attached Exhibit A.

        3.      The “Release Date” as it relates to any particular GOM Obligation shall mean the

 date upon which the Department of the Interior communicates that the value of the remaining

 outstanding obligations associated with any particular GOM Obligation is zero; provided that,

 the Trustee shall file with the Bankruptcy Court a notice of the occurrence of the Release Date,

 substantially in the form as Exhibit B, within five (5) days upon learning or receiving notice that

 a Release Date has occurred regarding each particular GOM Obligation. Upon the occurrence of




                                         Exhibit A to Motion
                                            Page 6 of 18
Case 19-33545-sgj7 Doc 206-1 Filed 07/23/20           Entered 07/23/20 15:55:40         Page 7 of 18




 the Release Date as to any particular GOM Obligation, the Trustee, the Debtor’s estate, and any

 other creditors related in any way to the Claims related to or arising out of such GOM

 Obligation, on behalf of themselves, their heirs, representatives and assigns, do hereby fully,

 finally, and forever waive, release, and/or discharge the Paying Entities and each of their

 respective current and former heirs, successors, assigns, affiliates, parents, subsidiaries,

 assignors, predecessors, and any current or former officers, directors, shareholders, associates,

 employees, attorneys, agents, and other representatives of any of the foregoing, from the Claims

 related to or arising out of such GOM Obligation (whether prepetition unsecured, priority or

 administrative) and from any and all manner of claims, debts, demands, rights, interests, actions,

 suits, causes of action, cross-claims, counter-claims, charges, judgments, setoffs, liabilities, or

 any obligations of any kind whatsoever (however denominated), fees, costs, penalties, damages

 whenever incurred, and liabilities of any nature whatsoever (including, without limitation, direct

 or indirect claims, damages, interest, attorneys’ fees, and any other costs, expenses or liabilities

 whatsoever), whether based on federal, state, local, statutory or common law, in equity, or on

 any other law, rule, regulations, ordinance, contract, whether fixed or contingent, known or

 unknown, liquidated or unliquidated, suspected or unsuspected, asserted or unasserted, matured

 or unmatured, arising from or relating in any way to any injuries that the Trustee, the Debtor’s

 estate, and any other creditors have alleged or could have alleged in any action. For the

 avoidance of doubt, The Department of the Interior (“Interior”) or any other Federal

 Governmental Unit shall not be considered an “other creditor” for purposes of this Order.

        4.      In addition to the release set forth in paragraph 3, upon payment by Fieldwood

 Energy LLC (“Fieldwood”) of the amounts allocated to it on the agreed payment allocation

 schedule is attached hereto as Exhibit A, including any Overage (as defined below), the Trustee,




                                         Exhibit A to Motion
                                            Page 7 of 18
Case 19-33545-sgj7 Doc 206-1 Filed 07/23/20           Entered 07/23/20 15:55:40        Page 8 of 18




 Debtor’s estate, Surety, and Salas, on behalf of themselves, their heirs, representatives and

 assigns, do hereby fully, finally, and forever waive, release any and all of Fieldwood’s

 predecessors-in-interest and/or assignors, including but not limited to Apache Corporation, from

 any claims, debts demands, rights, interests, actions, suits, causes of action, cross-claims,

 counter-claims, charges, judgments, setoffs, liabilities, or any obligations of any kind whatsoever

 (however denominated), fees, costs, penalties, damages, whenever incurred, and liabilities of any

 nature whatsoever (including, without limitation, direct or indirect claims, damages, interest,

 attorneys’ fees, and any other costs, expenses or liabilities whatsoever), whether based on

 federal, state, local, statutory, or common law, in equity, or on any other law, rule, regulations,

 ordinance, contract, whether fixed or contingent, known or unknown, liquidated or unliquidated,

 suspected or unsuspected, asserted or unasserted, matured or unmatured, arising from or relating

 in any way to the GOM Obligations or other amounts due in connection with or arising under

 Lease OSC-G 34831, Block 145, Ship Shoal Area.

        5.      Notwithstanding anything to the contrary in this Order or any related document,

 nothing shall affect, waive, or limit (i) the decommissioning obligations set forth in the Outer

 Continental Shelf Lands Act, 43 U.S.C. 1331 et seq., and its implementing regulations found in,

 among other places, 30 C.F.R. Part 250 subpart Q and 30 C.F.R. Part 556, and any other

 regulatory obligations as determined by Interior, that must be met by the Parties on the Federal

 Leases going forward or Interior’s enforcement thereof; or (ii) Interior’s regulatory authority

 under applicable laws and regulations; or (ii) the authority of any tribunal of any jurisdiction it

 may have under police or regulatory law to interpret this Order or to adjudicate any defense

 asserted under this Order.




                                         Exhibit A to Motion
                                            Page 8 of 18
Case 19-33545-sgj7 Doc 206-1 Filed 07/23/20           Entered 07/23/20 15:55:40       Page 9 of 18




        6.      The Contingency Reserve will be allocated by the Trustee to each of the ten GOM

 Obligations in proportion to the Morrison Base Bid for each GOM Obligation as provided in

 Exhibit A. Upon successful completion of the plugging, abandonment, and decommissioning

 requirements of any GOM Obligation, the Trustee shall promptly refund pro rata any unused

 portion of the Contingency Reserve allocated to the particular GOM Obligation so completed

 after providing the Paying Entities ten days’ notice as described in paragraph F above.

        7.      Upon successful completion of the plugging, abandonment, and decommissioning

 requirements of all GOM Obligations, and upon payment by the Trustee of all fees and expenses

 approved by the Court, the Trustee shall promptly refund pro rata any unused portion of the

 Administrative Costs Fund to the Paying Entities after providing the Paying Entities ten days’

 notice as described in paragraph F above.

        8.      The Trustee shall not be entitled to collect a statutory commission on any funds

 refunded to any Paying Entity under this Stipulation and Agreed Order.

        9.      It is understood and agreed by Principal that the payment allocation set forth in

 Exhibit A is correct and accurate. It is further understood and agreed by Principal that Surety’s

 allocated payment, less a $500,000.00 payment by Principal which will be credited against the

 total amount of loss, as defined by the General Agreement of Indemnity, sustained by Surety

 shall be fully securitized by Principal in a manner acceptable to both Surety and Principal prior

 to release of any funds by Surety.

        10.     If the cost of completing the plugging, abandonment, or decommissioning of a

 particular GOM Obligation is expected to exceed both the Morrison Base Bid Amount plus the

 allocated Contingency Reserve (an “Overage”), the Trustee shall provide 10 days’ notice to the

 Paying Entities of the amount of such Overage and details regarding the reasons for the Overage




                                        Exhibit A to Motion
                                           Page 9 of 18
Case 19-33545-sgj7 Doc 206-1 Filed 07/23/20           Entered 07/23/20 15:55:40        Page 10 of 18




 via email to the parties identified in the annexed Notice Parties List. Upon receiving such notice,

 any Paying Entity may seek relief from the Court to challenge the appropriateness of incurring

 the Overage. Any Paying Entity that does not object within 10 days of the notice shall be

 deemed to accept responsibility for their share of the Overage for that particular GOM

 Obligation and shall be responsible to pay such Overage and shall not be released until such

 GOM Obligation is successfully completed. Except as set forth in paragraph 4 above, any

 Paying Entity responsible in whole or in part for the particular GOM Obligation under applicable

 non-bankruptcy law shall continue to be responsible under applicable non-bankruptcy law with

 the Trustee standing in the Debtor’s shoes; all parties reserve their rights under this paragraph,

 and no parties’ rights under applicable non-bankruptcy law shall be altered, amended, or adjusted

 in any way to the extent that this paragraph applies except as explicitly stated in this Stipulation

 and Agreed Order.

        11.     The Trustee shall provide to the Paying Entities such periodic reports as are

 customary in the industry for ongoing decommissioning work, as requested by each such Paying

 Entity; provided that, McMoRan Oil & Gas LLC has requested (and the Trustee will provide

 through Morrison and/or Petrostream) customary daily reporting pertaining to SS 144 and SS

 159. The Trustee, Morrison, and Petrostream shall further work in good faith with the Paying

 Entities regarding the manner in which any work is completed. Notwithstanding anything to the

 contrary, time is of the essence regarding the completion of the decommissioning work and all

 Paying Entities reserve the right to request relief from the Bankruptcy Court to the extent that

 such decommissioning work is not completed in a timely and prudent manner.

        12.     Nothing in this Stipulation and Agreed Order shall be deemed to expand, alter, or

 amend the rights and obligations of any Paying Entity under applicable non-bankruptcy law. No




                                         Exhibit A to Motion
                                           Page 10 of 18
 Case 19-33545-sgj7 Doc 206-1 Filed 07/23/20          Entered 07/23/20 15:55:40       Page 11 of 18




   Paying Entity shall incur liability arising from any activities, communications, agreements,

   contracts, subcontracts, operations, preparations, payments, non-payments, or work performed or

   not performed (by any person or entity) on or relating to Leases, Rights-of-Use Easements,

   and/or Rights of Way that do not pertain to the respective Paying Entity’s interests or former

   interests.

           13.    Subject to paragraph 14 below, each Working Interest Owner shall be deemed to

   have an administrative claim under Bankruptcy Code sections 503(b)(1)(A) and 507(a)(2) not to

   exceed the following amounts for such Working Interest Owner’s payment of the Debtor’s

   obligations to pay insurance, the bankruptcy administrative costs, and the fees to Petrostream as

   actual, necessary costs and expenses of preserving the estate (the “Working Interest Owner

   Administrative Claims”):

                                                                           Cont.    White
                              Exxon    Ridgewood   Fieldwood    Omimex                        McMoRan
                                                                           Land     Oak
       Insurance renewal       9,373         187      13,639     11,701     2,224     1,483       13,825
             Petrostream      15,577         312      22,666     19,445     3,696     2,464       22,974
Bankruptcy admin cost -8%     29,923         598      43,541     37,354     7,099     4,733       44,134

    Total Admin Fee           54,874       1,097      79,847     68,501    13,019     8,679       80,933


   In order to be entitled to payment, each Working Interest Owner shall file a request for payment

   of administrative expense within 30 days of the date the Trustee files her final notice of

   occurrence of the Release Date for the last GOM Obligation completed under this Stipulation.

           14.    The Working Interest Owner Administrative Claims shall be subordinated only to

   payments owed to the Trustee, her court-approved professionals, and amounts required to

   maintain adequate insurance. To the extent that funds are available to pay some, but not all of

   the Working Interest Owner Administrative Claims, the Trustee shall pay the Working Interest




                                          Exhibit A to Motion
                                            Page 11 of 18
Case 19-33545-sgj7 Doc 206-1 Filed 07/23/20           Entered 07/23/20 15:55:40      Page 12 of 18




 Owner Claims on a pro rata basis amongst the Working Interest Owners identified in paragraph

 13.

        15.      No Chapter 7 Trustee’s commission or fees of the Trustee’s professionals shall be

 charged against the Contingency Reserve without the consent of the affected Paying Entity or

 approval by the Court after notice and hearing to all affected Paying Entities.

        16.      Any Bankruptcy Rule (including, but not limited to, Bankruptcy Rule 6004(h)) or

 Bankruptcy Local Rule for the United States Bankruptcy Court for the Northern District of Texas

 (the “Local Rules”) that might otherwise delay the effectiveness of this Stipulation and Agreed

 Order is hereby waived, and the terms and conditions of this Stipulation and Agreed Order shall

 be effective and enforceable immediately upon its entry.

        17.      This Stipulation and Agreed Order contains the entire agreement by and among

 the Parties with respect to the subject matter hereof, and all prior understandings or agreements,

 if any, are merged into this Stipulation and Agreed Order. The terms set forth in this Stipulation

 and Agreed Order are part of a comprehensive compromise, and each term of this Stipulation and

 Agreed Order is an integral aspect of the agreed compromise and is non-severable.

        18.      This Stipulation and Agreed Order shall not be modified, altered, amended or

 supplemented except by a writing executed by the Parties or their authorized representatives.

        19.      This Stipulation and Agreed Order shall be effective immediately upon approval

 by the Court.

        20.      Neither this Stipulation and Agreed Order, nor any actions taken pursuant hereto,

 shall constitute evidence admissible against the Parties in any action or proceeding other than

 one (a) to obtain approval of and to enforce this Stipulation and Agreed Order; (b) to seek




                                         Exhibit A to Motion
                                           Page 12 of 18
Case 19-33545-sgj7 Doc 206-1 Filed 07/23/20           Entered 07/23/20 15:55:40         Page 13 of 18




 damages or injunctive relief in connection therewith; or (c) to prove that the Automatic Stay has

 been modified to allow pursuit of the Claims in accordance with the terms hereof.

        21.     The Court shall retain exclusive jurisdiction (and the Claimants consent to such

 retention of exclusive jurisdiction) to hear and determine all matters arising from or related to the

 implementation, interpretation, and enforcement of this Stipulation and Agreed Order.


                                   * * * END OF ORDER * * *




                                         Exhibit A to Motion
                                           Page 13 of 18
Case 19-33545-sgj7 Doc 206-1 Filed 07/23/20       Entered 07/23/20 15:55:40    Page 14 of 18




                               STIPULATED AND AGREED:


 CAVAZOS HENDICKS POIROT, P.C.                 HARRIS BEACH PLLC

 ____________________________________          ____________________________________
 Charles B. Hendricks                          Lee E. Woodard
 Emily S. Wall                                 333 West Washington Street, Suite 200
 Suite 570, Founders Square                    Syracuse, NY 13202
 900 Jackson Street                            Tel.: (315) 423-7100
 Dallas, TX 75202
 Direct Dial: (214) 573-7307                   Attorneys for Lexon Insurance Company

 Attorneys for Anne Elizabeth Burns, Chapter
 7 Trustee

 ANNE ELIZABETH BURNS, CHAPTER                 LEXON INSURANCE COMPANY
 7 Trustee for HOACTZIN PARTNERS,
 LP

 _____________________________________ By________________________________


 FIELDWOOD ENERGY, LLC                         PETER SALAS


 By:__________________________________         _____________________________________
                                               Peter Salas, as Principal of the Debtor and
                                               Indemnitor of Lexon Insurance Company


 OMIMEX PETROLEUM, INC.                        CONTINENTAL LAND & FUR CO., INC.


 By:__________________________________         By:__________________________________




 RIDGEWOOD ENERGY                              MCMORAN OIL & GAS LLC
 CORPORATION


 By:__________________________________         By:__________________________________




                                      Exhibit A to Motion
                                        Page 14 of 18
Case 19-33545-sgj7 Doc 206-1 Filed 07/23/20   Entered 07/23/20 15:55:40   Page 15 of 18




 WHITE OAK RESOURCES VI, LLC               EXXON MOBIL CORPORATION


 By:__________________________________     By:__________________________________




                                  Exhibit A to Motion
                                    Page 15 of 18
Case 19-33545-sgj7 Doc 206-1 Filed 07/23/20                   Entered 07/23/20 15:55:40             Page 16 of 18




                                              Notice Parties List 3

 Trustee                                                   McMoRan Oil & Gas LLC
 Anne Elizabeth Burns                                      Todd R. Cantrall
 aburns@chfirm.com                                         tcantral@fmi.com
 Chuck Hendricks                                           Alida C. Hainkel
 chuckh@chfirm.com                                         ahainkel@joneswalker.com
 Emily Wall                                                Joseph E. Bain
 ewall@chfirm.com                                          jbain@joneswalker.com


 Petrostream                                               Lexon Insurance Company
 Drew Hunger                                               Lee Woodard
 texasfight@comcast.net                                    lwoodard@harrisbeach.com

 Fieldwood Energy, LLC                                     Peter Salas
 Robert Sergesketter                                       Peter Salas
 robert.sergesketter@fwellc.com                            psalas@dolphinasset.com
 Robert Paddock                                            Gerritt Pronske
 rpaddock@buckkeenan.com                                   gpronske@pronskepc.com


 Omimex Petroleum, Inc.                                    Ridgewood Energy Corporation
 Robert Paddock                                            Edward Viterbo
 rpaddock@buckkeenan.com                                   eviterbo@ridgewoodenergy.com
                                                           Daniel Gulino
                                                           dgulino@ridgewood.com

 Continental Land & Fur Co., Inc.                          Exxon Mobil Corporation
 Bradford Laperouse                                        George Rizzo
 blaperouse@glllaw.com                                     george.j.rizzo@exxonmobil.com
 Andy Adams                                                Mark Staff
 aadams@glllaw.com                                         mark.w.staff@exxonmobil.com

 White Oak Resources VI, LLC
 Shawn Barnhart
 sbarnhart@whiteoakenergy.com




 3
   Any party identified in the Notices Parties List may update its contact information by contacting the Trustee and
 her counsel. Except as otherwise ordered by the Court, the Trustee shall keep and maintain an updated Notice
 Parties List until all obligations provided under the Stipulation and Agreed Order have been completed and any
 party identified hereunder will be provided a copy of any updated Notice Parties List by contacting the Trustee or
 her counsel.



                                               Exhibit A to Motion
                                                 Page 16 of 18
               Case 19-33545-sgj7 Doc 206-1 Filed 07/23/20                               Entered 07/23/20 15:55:40               Page 17 of 18
                     Hoactzin Partners, LP Case No. 19‐33545‐sgj7 ‐‐ Exhibit A to Stipulation and Agreed Order

                                                 Allocation of Payments by Paying Parties
         Ver. 5 7/17/20
                                   Morrison
                                                   Hoactzin     Exxon      Ridgewood Fieldwood       Omimex Cont. Land White Oak McMoRan
                                   Base Bid
HI 176 A
   Platform maintenance                25,600
        4‐pile platform               750,782
   Platform Prep                      113,553
   Site Clearance                      92,675
   Pipeline Decommissioning
        Segment #19050                164,480
                                    1,147,090        854,582    286,773         5,735
HI 176 B
   Well P&A
        B001                          515,492
        B002                          500,813
        B003                          500,813
   Platform maintenance                25,600
        4 Pile‐Platform               612,383
   Platform Prep                      102,312
   Site Clearance                      92,675
   Pipeline Decommissioning
        Segment #8933                 211,507
                                    2,561,595      2,561,595
SS 145
   Well P&A
        E001                          508,154
        E002                          500,813
   Platform maintenance                25,600
        Tripod                        379,771
   Platform Prep                       49,302
   Site Clearance                      65,433
   Pipeline Decommissioning
        Segment #14554                222,174                                                        disputed
                                    1,751,247      1,554,232                              197,015     328,359
SS 144/159
   Well P&A
        API 177114143701              508,154
   Platform maintenance                25,600
        Caisson#1                     485,984
   Platform Prep                      130,775
   Site Clearance                      81,893
   Pipeline Decommissioning
        Segment #14995                185,011
                                    1,417,417        495,600                              220,267     165,200    68,036    45,357    422,957
WD 62 D
 Platform maintenance                  25,600
      Tripod w/ Caisson               634,635
 Platform Prep                         39,801
 Site Clearance                        71,111
                                      771,147        578,360                                          192,787
Totals                              7,648,496      6,044,369    286,773         5,735     417,282     357,987    68,036    45,357    422,957
  relative percentages of total        100.00%         79.03%      3.75%         0.07%       5.46%       4.68%     0.89%     0.59%      5.53%
  25% Contingency fund              1,912,124      1,511,092     71,693         1,434     104,320      89,497    17,009    11,339    105,739
  Insurance renewal                   250,000        197,567      9,373           187      13,639      11,701     2,224     1,483     13,825
  Petrostream                         415,450        328,317     15,577           312      22,666      19,445     3,696     2,464     22,974

Bankruptcy admin cost ‐8%             798,086        630,702     29,923           598      43,541      37,354     7,099     4,733     44,134
TOTAL DUE FROM EACH                                8,712,049    413,339         8,267     601,449     515,984    98,064    65,376    609,629    11,024,157

         Apache deposit                              492,316
         Peter Salas to pay                          500,000

         Lexon to pay                              7,719,733

                                                                        Exhibit A to Motion
                                                                          Page 17 of 18
Case 19-33545-sgj7 Doc 206-1 Filed 07/23/20        Entered 07/23/20 15:55:40         Page 18 of 18




                                          EXHIBIT B

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 ________________________________________
                                                    §
 In re:                                             §        Chapter 7
                                                    §
 HOACTZIN PARTNERS, L.P.,                           §        Case No. 19-33545-sgj
                                                    §
             Debtor.                                §
 ________________________________________           §

             Notice of Occurrence of Release Date as to [Describe GOM Obligation]

          Please take notice that on _____, 2020, the Bankruptcy Court entered and approved a

 certain Stipulation and Agreed Order pertaining to certain decommissioning obligations in the

 Gulf of Mexico (as defined therein, the “GOM Obligations”);

          Please take further notice that on [Date Release Date Occurred] the “Release Date”

 relating to the [Describe GOM Obligation] occurred as described in the Stipulation and Agreed

 Order.

 Dated: __________, 2020                            Respectfully submitted,

                                                    CAVAZOS HENDICKS POIROT, P.C.

                                                    ____________________________________
                                                    Charles B. Hendricks
                                                    Emily S. Wall
                                                    Suite 570, Founders Square
                                                    900 Jackson Street
                                                    Dallas, TX 75202
                                                    Direct Dial: (214) 573-7307

                                                    Attorneys for Anne Elizabeth Burns, Chapter
                                                    7 Trustee




                                       Exhibit A to Motion
                                         Page 18 of 18
